Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazit et al (US 20160003938) in view of Iagemma et al (US 20180004210). Gazit teaches (claim 1 and 10) a detection device (abs), comprising: a real-time collection module, configured to collect and obtain environment information in real time (para 30, “The memory 225 stores the information received by the interface 224 and/or the interface 244 (e.g. as received from the sensor array 230), along with information pertaining to data from the received radar signals via the receivers 222”), a real-time location information obtaining module, configured to obtain location information in real time (para 27), a parameter determining module, configured to determine a value of a target parameter of the detection device based on the obtained environment information and the obtained location information (para 27, “the beam is adjusted by a processor (such as the processing unit 226 and/or the processor 240 described further below) by adjusting a phase and/or amplitude of the transmitted and/or received radar signals based on the environment for the vehicle 10 as it is operated (such as a tilt of the vehicle 10, a geographic location of the vehicle 10, an incline of the road on which the vehicle 10 is travelling, a curvature of the road in which the vehicle 10 is travelling, and/or an object identified in proximity to the vehicle 10).”); and a parameter adjustment module, configured to adjust the parameter of the detection device in real time based on the determined value of the target parameter (para 3 -5 and 27, “the beam is adjusted by a processor (such as the processing unit 226 and/or the processor 240 described further below) by adjusting a phase and/or amplitude of the transmitted and/or received radar signals based on the environment for the vehicle 10 as it is operated (such as a tilt of the vehicle 10, a geographic location of the vehicle 10, an incline of the road on which ), (claim 2 and 11) the environment information comprises at least one of: road condition information (para 3-5 and 27, “the beam is adjusted by a processor (such as the processing unit 226 and/or the processor 240 described further below) by adjusting a phase and/or amplitude of the transmitted and/or received radar signals based on the environment for the vehicle 10 as it is operated (such as a tilt of the vehicle 10, a geographic location of the vehicle 10, an incline of the road on which the vehicle 10 is travelling, a curvature of the road in which the vehicle 10 is travelling, and/or an object identified in proximity to the vehicle 10).”). 
Gazit does not teach the parameter adjustment module is configured to adjust a field of view of the detection device from focusing on a view directly ahead a vehicle to an entire field of view when the vehicle is moved from an expressway to a city street and adjusting a field of view of the vehicle-mounted detection device from focusing on a view directly ahead the vehicle to an entire field of view when the vehicle is moved from an expressway to a city street.
Iagemma teaches (claim 1) the parameter adjustment module is configured to adjust a field of view of the detection device from focusing on a view directly ahead a vehicle to an entire field of view when the vehicle is moved from an expressway to a city street and (claim 10) adjusting a field of view of the vehicle-mounted detection device from focusing on a view directly ahead the vehicle to an entire field of view when the vehicle is moved from an expressway to a city street (para 75, “A that adjusts the RADAR sensor to collect data at long range with a narrow field of view … may be well-suited to scenarios involving driving on highways … the same perception process using a tunable RADAR sensor employing a parameter set B that adjusts the ”). It would have been obvious to modify Gazit to include the parameter adjustment module is configured to adjust a field of view of the detection device from focusing on a view directly ahead a vehicle to an entire field of view when the vehicle is moved from an expressway to a city street and adjusting a field of view of the vehicle-mounted detection device from focusing on a view directly ahead the vehicle to an entire field of view when the vehicle is moved from an expressway to a city street because it would allow the radar to detect the most important information in an environment.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit in view of Iagemma as applied to claim 1 and 10 above, and further in view of Rosenzweig et al (US 20180143322). Rosenzweig teaches (claim 3) the detection device further comprises: a scanning module, configured to reflect a laser pulse signal into a space (fig 2c, items 112a, 112b, and 216) and receive a laser pulse echo signal reflected by a space obstacle; and multiple laser transceiver modules (fig 2c, item 216 and 116), wherein each laser transceiver module is incident on the scanning module at a corresponding preset angle (fig 2c), and an overlapping region exists between fields of view corresponding to at least two laser transceiver modules (para 134, “plurality of light sources 102 may project light with differing wavelengths, and all the light sources 112 may be directed to the same portion (or overlapping portions) of field of view”), (claim 12) the field of view of the vehicle-mounted detection device comprises multiple sub-fields of view generated by multiple laser transceiver modules, wherein the sub-fields of view are overlapped with each other to generate an overlapping region (fig 2c, items 112a, 112b, 216 and para 134, “plurality of light sources 102 may project light with differing wavelengths, and all the light sources 112 may be directed ). It would have been obvious tom modify Gazit in view of Iagemma to include the detection device further comprises: a scanning module, configured to reflect a laser pulse signal into a space and receive a laser pulse echo signal reflected by a space obstacle; and multiple laser transceiver modules, wherein each laser transceiver module is incident on the scanning module at a corresponding preset angle, and an overlapping region exists between fields of view corresponding to at least two laser transceiver modules and the field of view of the vehicle-mounted detection device comprises multiple sub-fields of view generated by multiple laser transceiver modules, wherein the sub-fields of view are overlapped with each other to generate an overlapping region because it is merely a substitution of a well-known method to scan an environment with no new or unexpected results.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit in view of Iagemma in view of Rosenzweig as applied to claim 3 and 12 above, and further in view of Sugimoto (US 6061001). Sugimoto teaches (claim 4) the overlapping region is a region at a center of a field of view, a region above the center of the field of view, or a region below the center of the field of view; and the field of view is a longitudinal field of view or a horizontal field of view and (claim 13) the overlapping region includes a region at the center of the field of view, a region above the center of the field of view, or a region below the center of the field of view (fig 2). It would have been obvious tom modify Gazit in view of Iagemma in view of Rosenzweig. 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit in view of Iagemma in view of Rosenzweig as applied to claim 3 above, and further in view of Englard et al (US 20190179317). Englard teaches (claim 5) the preset angle is configured to stitch a field-of-view overlapping region corresponding to the laser transceiver module (para 96, “Data from each of the sensor heads 312 may be combined or stitched together to generate a point cloud that covers a greater than or equal to 30-degree horizontal view around a vehicle”). It would have been obvious to modify Gazit in view of Iagemma in view of Rosenzweig to include the preset angle is configured to stitch a field-of-view overlapping region corresponding to the laser transceiver module because it is merely a substitution of a well-known method to process radar beams with no new or unexpected results.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit in view of Iagemma as applied to claim 1 and 10 above, and further in view of Yamada (US 5767803) and Englard et al (US 20190179317). Yamada teaches (claim 7 and 14) a fourth determining submodule, configured to use an angle, which is obtained by deviating the vehicle centerline leftward by a preset third angle, as the desired detection angle when the movement information is a left turn movement; and a fifth determining submodule, configured to use an angle, which is obtained by deviating the vehicle centerline rightward by a preset fourth angle, as the desired detection angle when the movement information is a right turn movement (col 7, lines 45-57). IT would have been obvious to modify Gazit in view of Iagemma .
Englard teaches (claim 7 and 14) the parameter determining module comprises: a desired detection angle generating submodule, configured to generate a desired detection angle based on the obtained environment information and the obtained location information (para 135); the desired detection angle generating submodule comprises: a first determining submodule, configured to use a first angle in coincidence with a vehicle centerline from back to front as a desired detection angle when movement information is flat road movement or road condition information is a flat road condition (fig 11 and para 135, “Referring first to the scenario 710A, the sensor direction 714 may be straight ahead (e.g., a default direction) the direction is straight in all conditions that are not uphill or downhill”; a second determining submodule, configured to use a second angle, which is obtained by deviating the vehicle centerline downward by a preset first angle, as the desired detection angle when the movement information is an uphill movement or the road condition information is an uphill road condition (fig 11, and para 135, “Next, in the scenario 710C, the sensor direction 714 is set at a lower elevation to prevent the sky (or tops of approaching trees, etc.) from occupying too much of the sensor field of regard”; and a third determining submodule, configured to use a third angle, which is obtained by deviating the vehicle centerline upward by a preset second angle, as the desired detection angle when the movement information is a downhill movement or the road condition information is a downhill road condition (fig 11 and para 135, “In the scenario 710B, however, the sensor direction 714 may be slightly elevated, to prevent the oncoming hill and the current downward trajectory of the vehicle from overly restricting the sensing distance”) and wherein the parameter adjustment module is configured to adjust an orientation angle at a center of a field of view of the detection device to the desired detection angle (para 135, four different scenarios are explained). It would have Gazit in view of Iagemma to include the parameter determining module comprises: a desired detection angle generating submodule, configured to generate a desired detection angle based on the obtained environment information and the obtained location information, the desired detection angle generating submodule comprises: a first determining submodule, configured to use a first angle in coincidence with a vehicle centerline from back to front as a desired detection angle when movement information is flat road movement or road condition information is a flat road condition, a second determining submodule, configured to use a second angle, which is obtained by deviating the vehicle centerline downward by a preset first angle, as the desired detection angle when the movement information is an uphill movement or the road condition information is an uphill road condition, and a third determining submodule, configured to use a third angle, which is obtained by deviating the vehicle centerline upward by a preset second angle, as the desired detection angle when the movement information is a downhill movement or the road condition information is a downhill road condition because it would keep the detection beam generally where it needs to be to detected objects on the road.
Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit in view of Iagemma as applied to claim 1 and 10 above, and further in view of Droz et al (US 20190317503). Droz teaches (claim 8 and 15) the parameter determining module comprises a target region determining submodule; the target region determining submodule is configured to determine a resolution requirement and a field-of-view requirement based on the obtained current environment information, and determine a target region according to the resolution requirement and the field -of-view requirement (para 6, “the first receiver may be configured to detect light at a first resolution while scanning the environment with a first field of view (FOV), and the second receiver may be configured to detect light at a second different resolution while scanning the environment with a second different FOV”);  the first receiver is configured to detect light at a first resolution while scanning the environment with a first FOV, the detected light having wavelengths in the wavelength range, where the second receiver is configured to detect light at a second resolution while scanning the environment with a second FOV”), (claim 9 and 16) the target region determining submodule, configured to obtain environment information of a first field -of-view range based on a real-time point cloud map of the detection device (para 101, “the 3D representation may be generated by a controller as a 3D point cloud based on the data from the LIDAR device”); and then determine a target region in a second field-of-view range based on a suspected object in the environment information obtained in real time, and adjust the field of view of the detection device to the target region in the second field-of-view range (para 30, “adjusting the scanning duration may affect a refresh rate of the LIDAR device (i.e., rate at which the LIDAR device scans the entire FOV). On one hand, a high refresh rate may allow the LIDAR device to quickly detect changes in the FOV”); and a resolution of the target region in the second field-of-view range is higher than a resolution of the first field-of-view range, and high resolution information of the suspected object is obtained based on the target region of the second field-of-view range (para 6-7,10,”the first receiver is configured to detect light at a first resolution while scanning the environment with a first FOV, the detected light having wavelengths in the wavelength range, where the second receiver is configured to detect light at a second resolution while scanning the environment with a second FOV” 47, and 50). It would have been obvious to modify Gazit in view of Iagemma to include the parameter determining module comprises a target region determining submodule; the target region determining submodule is configured to determine a resolution requirement and a field -of-view requirement based on the obtained current environment information, and determine a target region according to the resolution requirement and the field-of-view requirement; and the parameter adjustment module is configured to adjust a field of view of the lidar to the target region because it would help identify an object using the least amount of data. It would have been obvious to modify Gazit in view of Iagemma to include the target region determining submodule, configured to obtain environment information of a first field-of-view range based on a real-time point cloud map of the detection device; and then determine a target region in a second field-of-view range based on a suspected object in the environment information obtained in real time, and adjust the field of view of the detection device to the target region in the second field -of-view range; and a resolution of the target region in the second field-of-view range is higher than a resolution of the first field-of-view range, and high resolution information of the suspected object is obtained based on the target region of the second field-of-view range because it would allow the device to get a more detailed picture of the object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648